Citation Nr: 1109600	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  01-05 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a disability manifested by dizziness and balance problems, to include as due to undiagnosed illness under the provisions of 38 C.F.R. § 3.317.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from July 1975 to June 1979 and again from June 1980 to September 1999.  He also served in Southwest Asia from March 31, 1993 to June 1, 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a disability manifested by dizziness and balance problems.  The Board remanded the instant claim in August 2001 and May 2009 for further development.  This case is now ready for appellate review.  


FINDING OF FACT

A disability manifested by dizziness and balance problems is the result of active duty service.  


CONCLUSION OF LAW

A disability manifested by dizziness and balance problems was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the full grant of benefits sought on appeal for this claim, no further notification or assistance is necessary to develop facts pertinent to the Veteran's claim for service connection for a disability manifested by dizziness and balance problems.  To the extent that the Veteran may not have been provided with appropriate notice with respect to his claim, any such error would clearly be harmless as his claim is being granted for reasons explained in greater detail below and the agency of original jurisdiction (AOJ) will remedy any defect when effectuating the award of benefits.  

Service Connection 

The Veteran asserts that service connection is warranted for a disability manifested by dizziness and balance problems based on service incurrence.  He maintains that he began having problems with dizziness in service and his equilibrium and these problems have continued to this date.  

At the outset, it is important to note that the Veteran has raised the issue of a disability manifested by dizziness and balance problems on a direct basis, secondary basis, and as due to undiagnosed illness under the provisions of 38 C.F.R. § 3.317.  However, since this claim is being granted on a direct basis, there is no need to discuss service connection on a secondary basis or under the provisions of 38 C.F.R. § 3.317.  

In order to establish service connection on a nonpresumptive direct-incurrence basis, the Veteran must provide evidence of a current disability, an in- service injury or disease, and a nexus between the current disability and an in-service injury or disease.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

With respect to a current disability, the Veteran underwent a VA examination in January 2008.  The examiner stated at that time that the Veteran had a history of physical incidents within service which could contribute to balance dysfunction, including cochlear damage and head injury, loss of consciousness.  The examiner believed that the disability manifested by dizziness was multifactorial and possibly central in etiology but there could be a peripheral component as well.  Shedden element (1) has therefore been met.  

As to Shedden element (2), service treatment records show the Veteran underwent a complete audiology evaluation in November 1995 when it was noted that he had occasional dizziness when he stood up too fast and after physical training.  In July 1998, he was seen for an audiology examination and hearing aids.  He also reported problems with equilibrium at that time.  In September 1998, he was seen for periodic evaluation for severe profound sensorineural hearing loss.  It was noted that he was involved with Special Operations Delta Force training and activities prior to the invasion of Grenada.  During the training, he was involved in live fire exercises with 9 mm weapons and Uzis.  He was not wearing hearing protection at the time and felt he became nearly deaf during these episodes which lasted several days before it slowly improved.  He also reported a history of head trauma on several occasions associated with his parachute jumps.  He was "knocked out: on at least one occasion.  He also complained of sensation of imbalance without symptoms of vertigo.  He stated that this was more prominent when he was indoors.  He had not had a prior CT or MRI of the brain.  Physical examination of the ears showed the tympanic membranes and external auditory canals were normal, bilaterally, with excellent landmarks visualized through the tympanic membranes.  Weber was midline, Rhine was AC greater than BC, bilaterally.  Cranial nerves 2 through 12 were intact.  The assessment was stable bilateral mildly asymmetric sensorineural hearing loss.  The examiner stated that the only new symptom was a sensation of imbalance which did not seem to be inner ear related.  He found no reason to perform a more in-depth evaluation.  

In February 1999, he was seen for follow-up for balance and tinnitus.  He complained that his balance was worse in tight places such as halls and stairwells.  There was no spinning and only few occasions where he had fallen over.  He experienced this only with standing occasionally and with sitting, but never with lying down.  It was noted that he had two closed head injuries with parachuting and brief loss of consciousness was noted.  His frequency of imbalance was worsening and occurred daily.  He had this problem for 7 to 8 years, which was worse in the last 2 years.  He had a prior work-up at Walter Reed Army Medical Center where his ENG was negative.  The pertinent impression was imbalance, doubt that it was inner ear related.  The plan was to have the Veteran undergo an ENG to rule out peripheral and/or central etiology.  A neurology referral would be made if the ENG was within normal limits.  In March 1999, the Veteran underwent a retirement from service examination.  On a Report of Medical History, the history showed recurrent headaches since closed head injury in 1988, and dizzy feeling in closed spaces of 8 to 10 year duration.  He was seen by ears, nose and throat (ENT) in February 1999 with follow-up appointment scheduled.  In April 1999, the Veteran underwent a cranial and orbital MRI.  The impression was that there was no abnormality detected on screening brain MRI of the orbits or region of the eighth cranial nerves in the CP angle cisterns.  The evidence of record has shown that the Veteran had dizziness and balance problems in service, therefore, the Shedden element (2) has been met.  

Finally, the Veteran underwent a VA ENG in August 2003.  He reported a periodic loss of balance, light headedness, and an inability to stand for long periods of time.  He stated that these symptoms began after a head trauma when he was a paratrooper, and have worsened in the last 10 years.  The episodes were said to be constant in nature, decreased by grabbing to something to brace himself, and seemed to worsen when he was in small, enclosed corridors.  He reported a few episodes of vertigo.  The ENG was normal.  The assessment was dizziness and giddiness.  

In January 2004, the Veteran underwent a VA neurology examination.  He had a chief complaint of chronic vertigo of unknown etiology.  He had a head injury in 1988 when he slipped on the ice and hit his head while wearing a helmet.  He stated he saw stars and had a brief lapse of awareness, but did not require medical treatment.  He had no full loss of consciousness.  Prior to that, he had headaches in the 1980's after the head injury, but required treatment.  He had not been recently bothered by any type of headaches.  His main problem was gradual vertigo, a sensation of imbalance, and dizziness.  This began insidiously and had progressed, causing reduction in his quality of life and inability to enjoy activities that he once participated in.  He had seen many otolaryngologists and other specialists.  He had MRIs of the head and internal auditory canals.  He had repeat ENGs and audiometric examinations.  The source of the vertigo and imbalance had not been determined.  He had no complaints of diplopia, oscillopsia, slurred speech, dysphagia, muscle weakness, sensory loss, chronic incoordination, sphincter dysfunction, loss of consciousness, loss of awareness, or any episodes of confusion.  The impression was occasional headaches, no primary headache disorder identified and chronic subjective vertigo, history suggests progressive course with no peripheral or central etiology found.  

In June 2004, there was addendum to his VA examination that indicated that the Veteran had persistent dizziness.  His VNG was normal.  He did not have any active vestibular disorder at the time.  He could have had an active peripheral vestibular disorder, but it was noted not to be current at the time.  The examiner stated that the dizziness could be related to causes in the vestibular disorder.  Later in the month, a comment to the addendum was made by the VA examiner.  It indicated that the progressive course of the Veteran's subjective vertigo and imbalance, coupled with repeatedly normal audiometric and imaging investigations, argued against a causal relationship to injury or illness occurring during service as the etiology of the Veteran's symptoms.  In the examiner's opinion, it was less likely as not that the Veteran's vertigo was related to service.  

The Veteran underwent a VA examination in January 2008.  He had a normal ENG and normal peripheral vestibular and CNS findings .  The impression was longstanding dizziness/loss of balance, unclear etiology in patient with a history of head trauma /loss of consciousness in the past and cochlear dysfunction as evidenced by sensorineural hearing loss.  Two normal ENGs rule out specific peripheral labyrinthine dysfunction and episodes not classic for labyrinthine pathology.  Suspect multifactorial dizziness, possible component of endolymphatic hydrops although episodes did not last long enough in duration to fit.  Not disabling at the time of the examination, although the Veteran had become more concerned with the episodes over time and felt them worsening.  No intervention was recommended at the time of the examination.  If episodes were to worsen, he would become a candidate for a diuretic trial.  The examiner opined that as for the Veteran's imbalance, he had a history of physical incidents in service which could contribute to balance dysfunction, including cochlear damage (gunfire/hearing loss) and head injury/loss of consciousness.  The examiner stated that he believed the Veteran's dizziness was multifactorial and possibly more central in etiology (2 normal ENGs), but there could be a peripheral component.  In view of the Veteran's history of head injury/loss of consciousness and cochlear injury (hearing loss), the examiner opined that the Veteran's dizziness could be in part at least as likely as not the result of service connected exposure.  

The RO requested a VA opinion in November 2008.  After a review of the record, a neurological opinion indicated the following findings:  From a neurological standpoint, the Veteran did that not have an identifiable disability as his complaint was primarily an intermittent imbalance, "dizziness."  After review of the records, his symptoms had been subjective.  He had no objective findings on neurological examination, imaging studies, ENG to identify a root cause of his subjective complaints.  The next answer was he had no underlying pathology identified on imaging studies, ENG studies, or on examination which to base a clinical diagnosis; therefore, an underlying pathology had not been found.  The Veteran's symptoms as documented did not fit any specific neurologic condition.  Finally, the examiner stated from a neurologic standpoint, a discrete disability had not been identified or diagnosed.   

As to Shedden element (3), the record includes a VA January 2008 VA examination with an opinion that indicates, in pertinent part,  that the Veteran's dizziness disability was multifactorial in nature and was at least as likely as not related to service.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In determining whether statements submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In this case, the Veteran is competent to report symptoms such as dizziness and balance problems because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Board finds that the Veteran's reported history of continued symptomatology since active service is competent, and credible.  

The Veteran has made continued complaints of dizziness and balance problems since service and thereafter.  The Veteran has made a claim for this disability immediately after service and has continued this claim since that time.  The fact that the Veteran filed a claim for the disability immediately following service lends credence to his current claim.  He has also undergone numerous examinations and testing with regard to the claim of a disability manifested by dizziness and balance problems.   

Consideration has been given to the negative opinions from a June 2004 VA examination and a November 2008 VA opinion.  The June 2004 VA examination indicated that the progressive course of the Veteran's subjective symptoms coupled with his normal imaging investigations and audiometric reports argued against a causal relationship to illness or injury in service.  Although the examiner stated that it was less likely as not that the Veteran's dizziness and balance problems were related to service, he did not state what he believed was the basis of the etiology of the Veteran's disability manifested by dizziness and balance problems.  

The November 2008 VA neurology opinion indicated that the Veteran's symptoms have been subjective and the lack of objective findings on neurological examination, imaging studies, and ENG, failed to identify the root cause of these subjective complaints.  The examiner stated that from a neurological standpoint, there was no discrete disability diagnosed or identified.  Although  the Veteran's symptoms do not fit any neurologic condition or identify any discrete disability from a neurological standpoint, the positive opinion of the January 2008 VA examination indicated that the disability manifested by dizziness and balance problems was more multifactorial and possibly more central in etiology.  That opinion, gave an etiology to the disability, which the examiner attributed to cochlear injury and head injury sustained in service.  

When considering the positive opinion from VA in January 2008 and the negative June 2004 and November 2008 VA neurological examinations, the Board finds that the evidence is at least in equipoise as to whether the Veteran's disability manifested by dizziness and balance problems is etiologically related to his active service.  Since the Veteran's service medical records do show that the Veteran sustained injury to his head as a parachuter and falling on ice in Alaska, and he sustained cochlear damage to the ears from inservice gunfire, and the dizziness and balance problems continued from service to the present, although the disability was not found attributable to neurological testing, upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for a disability manifested by dizziness and balance problems.   


ORDER

Service connection for a disability manifested by dizziness and balance problems is granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


